Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 19, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  135374                                                                                                Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v        	                                                         SC: 135374
                                                                     COA: 280799
                                                                     Gratiot CC: 06-005205-FH;
  COREY A. NELSON,                                                    06-005266-FH 

            Defendant-Appellant. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the October 26, 2007
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 19, 2008                   _________________________________________
           d0211                                                                Clerk